In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Spitz, *560J.), dated May 5, 1993, which denied his petition seeking a modification of an order and judgment (one paper) of the Supreme Court, Westchester County (Rubenfeld, J.), entered April 29, 1987, awarding the mother $400 per month for the support and maintenance of the children of the parties.
Ordered that the order is affirmed, without costs or disbursements.
In exercising its discretion whether to modify a child support order, the Family Court may properly consider whether a supporting parent’s claimed financial difficulties are the result of that parent’s intentional conduct (see, Matter of Knights v Knights, 71 NY2d 865, 866; Matter of Doscher v Doscher, 54 NY2d 655, affg 80 AD2d 945). Here the father admitted that his current financial hardship was the result of his wrongful conduct culminating in the loss of his driver’s license. Thus, it cannot be said that the Family Court improvidently exercised its discretion in determining that the father’s "changed financial circumstances” did not warrant a reduction of his child support obligation (Matter of Knights v Knights, supra; Romanous v Romanous, 181 AD2d 872). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.